[Cite as State v. Oliver, 2021-Ohio-1002.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                UNION COUNTY




STATE OF OHIO,

       PLAINTIFF-APPELLEE,                                 CASE NO. 14-20-23

       v.

PAUL E. OLIVER,                                            OPINION

       DEFENDANT-APPELLANT.




                   Appeal from Union County Common Pleas Court
                             Trial Court No. 20-CR-0062

                                       Judgment Affirmed

                             Date of Decision: March 29, 2021




APPEARANCES:

        Alison Boggs for Appellant

        David W. Phillips for Appellee
Case No. 14-20-23


SHAW, J.

       {¶1} Defendant-appellant, Paul E. Oliver (“Oliver”), brings this appeal from

the October 9, 2020 judgment of the Union County Common Pleas Court sentencing

him to an aggregate, indefinite prison term with a minimum of 33 years, 10 months,

to a maximum of 34 years, 10 months. On appeal, Oliver argues his sentence was

clearly and convincingly contrary to law.

                                     Background

       {¶2} On April 16, 2020, Oliver was indicted for 17 counts of Illegal Use of

Minor in Nudity Oriented Material or Performance in violation of R.C.

2907.323(A)(1), all felonies of the second degree (Counts 1, 2, 5, 6, 11, 17-19, 22-

30), 13 counts of Pandering Sexually-Oriented Matter Involving a Minor in

violation of R.C. 2907.322(A)(1) (Counts 3, 4, 7-10, 12-16, 20-21), all felonies of

the second degree, and 2 counts of Voyeurism in violation of R.C. 2907.08(C)

(Counts 31, 32), both felonies of the fifth degree. It was alleged that, as part of an

investigation, Oliver’s electronic devices were searched and found to contain over

500 “images of interest” related to child pornography, the vast majority being

images of pre-pubescent females in various states of nudity. Over 100 of the images

of the pre-pubescent females in various states of nudity were edited/altered to have

the face of Oliver’s 10-year old step-daughter and/or her friends, all of whom were

under the age of 14.


                                         -2-
Case No. 14-20-23


       {¶3} Further, it was alleged that Oliver took a picture of his 10-year old

stepdaughter while she was naked and bent over in the bathroom by allegedly

putting his phone underneath the bathroom door.           Oliver then altered those

photographs of his step-daughter.      “Three pictures were located of [the step-

daughter] photoshopped from the bathroom photo, placing her bent over her own

bed. [Oliver] was photo[]shopped naked (one with clothes on but with his penis

out) and he is holding his penis in his hand. One picture has a rope around [step-

daughter’s] neck.” (Doc. No. 12). In sum, the indictment charged Oliver with being

in possession of, and/or creating, video and photographic files depicting minor

children in a state of nudity and/or engaging in sexual activity with other children

and with adults.

       {¶4} Pursuant to a written, negotiated plea agreement, Oliver agreed to plead

guilty to 10 counts of Illegal Use of Minor in Nudity Oriented Material or

Performance in violation of R.C. 2907.323(A)(1) (Counts 1, 2, 6, 24-30), all felonies

of the second degree, 6 counts of Pandering Sexually-Oriented Matter Involving a

Minor in violation of R.C. 2907.322(A)(1) (Counts 3, 8, 9, 10, 13, 15), all felonies

of the second degree, and 2 counts of Voyeurism in violation of R.C. 2907.08(C)

(Counts 31, 32), both felonies of the fifth degree. Oliver also specifically agreed in

writing that none of the offenses were subject to merger. In exchange for Oliver’s

pleas the State agreed to dismiss the remaining charges against him.


                                         -3-
Case No. 14-20-23


       {¶5} A change-of-plea hearing was held wherein the plea agreement was

recited to the trial court. After the plea agreement was recited, the trial court

conducted a Crim.R. 11 hearing wherein Oliver knowingly, intelligently, and

voluntarily waived his rights and entered his pleas pursuant to the written

agreement. Further, Oliver acknowledged that the maximum, consecutive sentence

he could possibly receive was an indefinite prison term of 130 to 134 years.

       {¶6} On October 8, 2020, the matter proceeded to sentencing. At sentencing

the State argued for an aggregate prison sentence of at least 15 years, and the defense

argued in mitigation for an aggregate prison sentence under 5 years. Ultimately the

trial court sentenced Oliver to 2 years in prison on each of the 16 second degree

felonies, and 11 months in prison on each of the fifth degree felonies. All the prison

terms were ordered to be served consecutive to each other, for an aggregate

indefinite prison term of 33 years, 10 months, to a maximum of 34 years, 10 months.

A judgment entry memorializing Oliver’s sentence was filed October 9, 2020. It is

from this judgment that Oliver appeals, asserting the following assignments of error

for our review.

                           Assignment of Error No. 1
       The trial court erred when it imposed consecutive sentences as the
       record does not support consecutive sentences and the sentence is
       contrary to law.

                          Assignment of Error No. 2
       Appellant was deprived effective assistance of counsel when
       counsel was not prepared to fully argue consistency-in-sentencing

                                         -4-
Case No. 14-20-23


       when asking the court to consider a four year and eleven month
       sentence.

                             First Assignment of Error

       {¶7} In his first assignment of error, Oliver argues that even though the trial

court indicated it had considered R.C. 2929.11 and R.C. 2929.12 when sentencing

him, the trial court did not expressly state how it had balanced certain mitigating

factors that Oliver contends weighed in his favor. Further, Oliver argues that the

trial court’s decision to impose consecutive sentences was “purely arbitrary” and

was not supported by the record. (Appt.’s Br. at 8).

                                 Standard of Review

       {¶8} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “ ‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’ ”

Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                    Prison Terms

       {¶9} “ ‘The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

                                         -5-
Case No. 14-20-23


its reasons for imposing maximum or more than [a] minimum sentence[ ].’ ” State

v. Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26, quoting State v.

King, 2d Dist. Clark No. 2012-CA-25, 2013-Ohio-2021, ¶ 45; State v. White, 3d

Dist. Marion No. 9-19-32, 2020-Ohio-717, ¶ 8. Nevertheless, when exercising its

sentencing discretion, a trial court must consider the statutory policies that apply to

every felony offense, including those set out in R.C. 2929.11 and R.C. 2929.12.

State v. Kerns, 3d Dist. Logan No. 8-18-05, 2018-Ohio-3838, ¶ 8, citing State v.

Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶10} Revised Code 2929.11 provides that sentences for a felony shall be

guided by the overriding purposes of felony sentencing: “to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on

state or local government resources.” R.C. 2929.11(A). In order to comply with

those purposes and principles, R.C. 2929.12 instructs a trial court to consider

various factors set forth in the statute relating to the seriousness of the offender’s

conduct and to the likelihood of the offender’s recidivism. R.C. 2929.12(A)-(E).

       {¶11} In this case, Oliver was convicted of 16 second degree felonies.

Pursuant to R.C. 2929.14(A)(2)(a), the prison term for a second degree felony “shall

be an indefinite prison term with a stated minimum term selected by the court of


                                         -6-
Case No. 14-20-23


two, three, four, five, six, seven, or eight years and a maximum term that is

determined pursuant to section 2929.144 of the Revised Code[.]” Under R.C.

2929.144(B)(1), the maximum prison term for a qualifying felony of the second

degree shall be equal to the “minimum term imposed * * * plus fifty per cent of that

term.” For each of the 16 felonies of the second degree in this case Oliver was

sentenced to a stated minimum 2 year prison term, with a maximum prison term of

3 years. Those prison terms were compliant with the appropriate statutes. For each

of the felonies of the fifth degree, Oliver was sentenced to 11 month prison terms,

less than the maximum-possible 12 month prison terms for a fifth degree felony

pursuant to R.C. 2929.14(A)(5).1 Thus all of Oliver’s prison terms were compliant

with the appropriate statutes and are presumptively valid. State v. Maggette, 3d

Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 31.

         {¶12} Moreover, at the sentencing hearing, the trial court referenced the

requisite sentencing statutes, specifically indicating that it had considered the

principles and purposes of sentencing in R.C. 2929.11 and stating that it had

balanced the seriousness and recidivism factors under R.C. 2929.12. The trial

court’s findings were incorporated into its judgment entry, further indicating it had

considered R.C. 2929.11 and 2929.12. Importantly, “[a] trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its


1
  “For a felony of the fifth degree, the prison term shall be a definite term of six, seven, eight, nine, ten,
eleven, or twelve months.” R.C. 2929.14(A)(5).

                                                     -7-
Case No. 14-20-23


obligations under the sentencing statutes.” Maggette, 2016-Ohio-5554, at ¶ 32,

citing State v. Abrams, 8th Dist. Cuyahoga No. 103786, 2016-Ohio-4570, citing

State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 18. Therefore not only was

the sentence in this case presumptively valid, the trial court also indicated that it

considered the appropriate statutes, which establishes that the prison terms are not

clearly and convincingly contrary to law for purposes of appeal.

       {¶13} Furthermore, to the extent that Oliver seeks to have this Court modify

his prison terms, we emphasize that the Supreme Court of Ohio recently clarified

an appellate court’s review of a felony sentence under R.C. 2953.08(G)(2). State v.

Jones, --- Ohio St.3d ---, 2020-Ohio-6729, ¶ 39. The Supreme Court of Ohio

determined that R.C. 2953.08(G)(2)(a) “clearly does not provide a basis for an

appellate court to modify or vacate a sentence if it concludes that the record does

not support the sentence under R.C. 2929.11 and R.C. 2929.12 because * * * R.C.

2929.11 and R.C. 2929.12 are not among the statutes listed in the provision.” Id. at

¶ 31. Thus, the Supreme Court of Ohio concluded that an appellate court may not

modify or vacate a felony sentence based upon a finding by clear and convincing

evidence that the record does not support the trial court’s “findings” under R.C.

2929.11 and R.C. 2929.12. Id. at ¶ 42 (“Nothing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its




                                         -8-
Case No. 14-20-23


judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.”).

       {¶14} In Jones, the Supreme Court of Ohio also confirmed that R.C.

2953.08(G)(2)(b) does not provide a mechanism for an appellate court to modify or

vacate a felony sentence based upon a finding that the sentence is “contrary to law”

because it clearly and convincingly is not supported by the record under R.C.

2929.11 and R.C. 2929.12. Id. at ¶ 32-39. “As a result of the Supreme Court’s

holding in Jones, when reviewing felony sentences that are imposed solely after

considering the factors in R.C. 2929.11 and R.C. 2929.12, we shall no longer

analyze whether those sentences are unsupported by the record. We simply must

determine whether those sentences are contrary to law.” State v. Dorsey, 2d Dist.

Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary to law when

it does not fall within the statutory range for the offense or if the trial court fails to

consider the purposes and principles of felony sentencing set forth in R.C. 2929.11

and the sentencing factors set forth in R.C. 2929.12.” Id. citing State v. Brown, 2d

Dist. No. 2016-CA-53, 2017-Ohio-8416, ¶ 74; see State v. D-Bey, 8th Dist.

Cuyahoga No. 109000, 2021-Ohio-60, ¶ 65.

       {¶15} In sum, the record demonstrates that the prison terms imposed by the

trial court in this case are within the statutory range and that the trial court

considered the requisite statutory factors in R.C. 2929.11 and 2929.12 when it


                                           -9-
Case No. 14-20-23


fashioned Oliver’s aggregate sentence. Thus, Oliver cannot demonstrate that his

sentence is clearly and convincingly contrary to law, and his sentences must

therefore be affirmed. See Burks, 2d Dist. Clark No. 2019-CA-70, 2021-Ohio-224,

¶ 9, (“Under Jones, this ends the inquiry regarding the individual sentences. Thus,

there is no basis upon which to modify or vacate either individual sentence.”); see

also, D-Bey, supra, ¶ 75, citing Jones at ¶ 39 (concluding that “this court cannot

review D-Bey’s sentences to determine whether they are ‘excessive’ or otherwise

not ‘supported by the record under R.C. 2929.11 and 2929.12.’ ”).

                              Consecutive Sentences

      {¶16} Oliver next argues that the trial court’s decision to implement

consecutive sentences was “purely arbitrary.” Pursuant to R.C. 2929.14(C)(4), in

order to impose consecutive sentences, a trial court must find on the record that

consecutive sentences are “necessary to protect the public from future crime or to

punish the offender and that consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the

public.” State v. Grate, --- Ohio St.3d ---, 2020-Ohio-5584, ¶ 205. A trial court

must then also find that at least one or more of the aggravating factors in

R.C. 2929.14(C)(4)(a) through (c) are present.

      {¶17} In State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶ 37, the

Supreme Court of Ohio held that a trial court must make the requisite statutory


                                       -10-
Case No. 14-20-23


findings before imposing consecutive sentences “at the sentencing hearing and

incorporate its findings into its sentencing entry, but it has no obligation to state

reasons to support its findings.”

       {¶18} In this case, the trial court made the appropriate consecutive

sentencing findings at the sentencing hearing and in its final judgment entry of

sentence. On appeal, Oliver does not even attempt to argue that the trial court failed

to make any of the appropriate findings; rather, he contends that the trial court’s

consecutive sentence findings were unsupported by the record. Importantly, and

contrary to Oliver’s argument, a trial court has no obligation to state reasons to

support its findings. Bonnell at ¶ 37. For this reason alone we could overrule

Oliver’s assignment of error.

       {¶19} Nevertheless, the record reflects that Oliver had hundreds of images

of child pornography on his electronic devices. Oliver also altered photos that he

had obtained, placing himself in them with the children engaged in child

pornography. Oliver then went even further, taking nude photographs of his 10-

year old step daughter, then altering the photograph so that it looked like she was in

a bedroom with Oliver preparing to penetrate her. He created numerous other

photographs of his step-daughter as well.

       {¶20} Moreover, Oliver used vacation photos of his step-daughter’s friends,

aged 9-11, and placed their faces onto photographs of other children engaged in


                                        -11-
Case No. 14-20-23


child pornography. He created in excess of 100 photographs of his step-daughter

and six of her friends. In total, Oliver possessed 595 images relating to child

pornography and 10 videos. Some depicted children as young as 8 years old.

       {¶21} Based on the record, the trial court found that consecutive sentences

were necessary to protect the public from future crime and to punish Oliver. The

trial court found that consecutive sentences were not disproportionate to the

seriousness of Oliver’s conduct and the danger he posed to the public. Further, the

trial court determined that “at least two of the multiple offenses were committed as

part of one or more courses of conduct, and the harm caused by two or more of the

multiple offenses so committed was so great or unusual that no single prison term *

* * adequately reflects the seriousness of the offender’s conduct.”

       {¶22} After reviewing the record we cannot find that Oliver has

demonstrated that consecutive sentences were clearly and convincingly contrary to

law, particularly where the trial court made the appropriate findings under R.C.

2929.14(C)(4). Therefore, Oliver’s first assignment of error is overruled.

                           Second Assignment of Error

       {¶23} In his second assignment of error, Oliver argues that he received

ineffective assistance of counsel. Specifically, he contends that his counsel was

unprepared at sentencing to argue that a 4 year and 11 month sentence was more

consistent with sentences given to similarly situated offenders.


                                        -12-
Case No. 14-20-23


                                 Standard of Review

       {¶24} “To establish a claim for ineffective assistance of counsel, a defendant

must show that counsel’s performance was deficient and that counsel's deficient

performance prejudiced him.” State v. Hernandez, 3d Dist. Defiance Nos. 4-16-27,

28, 2017-Ohio-2797, ¶ 12, citing State v. Phillips, 3d Dist. Allen No. 1-15-43, 2016-

Ohio-3105, ¶ 11, citing State v. Jackson, 107 Ohio St.3d 53, 2005-Ohio-5981, ¶

133, citing Strickland v. Washington, 466 U.S. 668, 687 (1984). The failure to make

either showing defeats a claim of ineffective assistance of counsel. State v. Bradley,

42 Ohio St.3d 136, 143 (1989), quoting Strickland at 697. (“[T]here is no reason for

a court deciding an ineffective assistance of counsel claim to approach the inquiry

in the same order or even to address both components of the inquiry if the defendant

makes an insufficient showing on one.”).

                                       Analysis

       {¶25} In arguing that his counsel was ineffective at sentencing, Oliver

contends that his counsel failed to preserve the issue of inconsistent sentencing in

this matter by failing to raise it at the trial court level. Oliver argues that when his

trial counsel argued for an aggregate prison term of under 5 years, he did not present

any prior cases from Union County or surrounding courts to support his assertion

for that type of sentence. Further, Oliver argues that his sentence is disproportionate

to other sentencing in similar cases. Importantly, however, Oliver does not cite a


                                         -13-
Case No. 14-20-23


single case on appeal wherein an offender similarly situated was given a lesser

sentence to establish some type of disproportionate sentencing. For this reason

alone we could overrule his assignment of error as he cannot establish that his trial

counsel was ineffective.2

         {¶26} Finally, the goal of felony sentencing pursuant to R.C. 2929.11(B) is

to achieve ‘consistency’ not ‘uniformity.’ State v. Benvenuto, 3d Dist. Allen No. 1-

17-39, 2018-Ohio-2242, ¶ 52, citing State v. Simpson, 11th Dist. Lake No. 2016–L–

014, 2016–Ohio–7746, ¶ 28.                        As the court in Simpson noted, “ ‘[a]

consistent sentence is not derived from a case-by-case comparison.’ ” Id. quoting

State v. Swiderski, 11th Dist. Lake No.2004–L–112, 2005–Ohio–6705, ¶ 58. “To

the contrary, it is well established that consistency in sentencing is accomplished by

the trial court’s application of the statutory sentencing guidelines to each individual

case.”       Id.     “Thus,        in     order      to     show       a sentence is        inconsistent

with sentences imposed on other offenders, a defendant [Appellant] must show the

trial court failed to properly consider the statutory purposes and factors of

felony sentencing.” Id.




2
  Notwithstanding this point, this Court has actually affirmed a conviction and an aggregate prison sentence
of 40 years that dealt with charges under, inter alia, R.C. 2907.323(A)(1), and in that case there were only
two girls involved in the photographs that were taken. See State v. Workman, 3d Dist. Auglaize No. 2-15-
05, 2015-Ohio-5049. Further, in a sentencing brief filed by the State, the State pointed to a Union County
case of Lauren Thomas who was ordered to serve an aggregate 40-year prison term for five felonies of the
second degree. Thus we do not find any indication of disproportionate sentencing.

                                                   -14-
Case No. 14-20-23


       {¶27} As shown in the discussion of the previous assignment of error, the

trial court’s sentences were within the statutory range and the aggregate term was

far less than the maximum sentence that could have been imposed (130-134 years).

Moreover, the record establishes that the trial court properly considered the

appropriate sentencing statutes. For all of these reasons, Oliver’s second assignment

of error is overruled.

                                    Conclusion

       {¶28} For the foregoing reasons Oliver’s assignments of error are overruled

and the judgment and sentence of the Union County Common Pleas Court is

affirmed.

                                                                Judgment Affirmed

ZIMMERMAN and MILLER, J.J., concur.

/jlr




                                        -15-